                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

DAVID W. SPINDLE                                     §
                                                     §
vs.                                                  §    CIVIL ACTION NO. 4:18-cv-818
                                                     §
CKJ TRUCKING, LP, ET AL.                             §

                         PLAINTIFF’S RESPONSE TO DEFENDANTS’
                          DEPOSITION DESIGNATIONS (DKT# 69)

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW David W. Spindle, Plaintiff in the above-entitled cause, and hereby

responds to Defendants CKJ Trucking, LP and CKJ Transport of North Texas, LLC’s deposition

designations (Dkt#69), and would show the Court as follows:

                                         I. General Objections

A.      Defendants’ filing is inappropriate and outside the scope of the Scheduling Order

(dkt#15) entered by the Court on February 25, 2019.

        The initial disclosure of videotaped deposition testimony is to be served on the parties not

the Court. PageID#: 81. Only the objections to videotaped deposition designations “shall be

presented to the Court.” PageID#: 81.

B.      Defendants have improperly designated the proposed testimony by identifying it as

“yellow-highlighted portions” of Plaintiff’s deposition testimony as contained in Docket No. 35-

2, Exhibit 1.

        However, Docket No. 35-2 is an attachment to a document, Docket No. 35, which was

deemed deficient by the District Clerk’s office upon filing. As such, Docket No. 35, including

its attachments, is not a valid filing in this matter.



Plaintiff’s Response to Defendants’ Deposition Designations – Page 1
Federal\spindle\obj.depo.test\120319\jrh
C.      Defendant’s designated document, Docket No. 35-2, is 60 pages long.                     This is

voluminous and constitutes an excessive designation of videotaped deposition testimony from a

witness who, as a party to the cause, will be present and will testify in person at trial.

        Therefore, Defendants’ designation of such a large volume of testimony from a party is

without purpose.

D.      The Scheduling Order (dkt#15) specifies that disclosure of videotaped deposition

testimony is to be made by identifying the line and page numbers of the testimony to be offered.

PageID #:81

        Defendants have failed to identify the testimony with such specificity.

        Referencing testimony which is in the “yellow-highlighted portions” of Plaintiff’s

deposition testimony as contained in an exhibit to another (unfiled) document is insufficient.

                    II. Objections to Designated Video Deposition Testimony

A.      Defendants’ designation of Plaintiff’s deposition testimony.

        Other than for impeachment, there is no reason for Defendants to use videotaped

deposition testimony of Plaintiff, since he will be available for cross-examination at trial.

        Of course, there may well be no basis for impeachment depending on the questions and

answers.

        After conferring with Defendants, any areas of non-agreement will be presented to the

Court per the Scheduling Order.

B.      Plaintiff’s unemployment claim is irrelevant and hearsay.

        The following testimony pertains to Plaintiff’s unemployment claim and is irrelevant and

hearsay.

        p. 91, l. 21 through p. 92, l. 6


Plaintiff’s Response to Defendants’ Deposition Designations – Page 2
Federal\spindle\obj.depo.test\120319\jrh
        p. 92, l. 7-9

        p. 96, l. 13-20

        p. 97, l. 2-25

        p. 98, l. 1-3

        This testimony concerns the filing and determination of Plaintiff’s unemployment claim

and is irrelevant and hearsay.

                                            III. Conclusion

        Pursuant to the Court’s Scheduling Order PageID #: 81, after a conference between the

parties, any unresolved issues regarding the designation of videotaped deposition testimony of

Mr. Spindle will be timely presented to the Court.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court disregard Defendants’ designation of videotaped deposition testimony of Plaintiff in its

entirety as not in compliance with this Court’s Scheduling Order PageID#: 81.

                                                          Respectfully submitted,

                                                          RONALD R. HUFF
                                                          Attorney and Counselor at Law
                                                          112 South Crockett Street
                                                          Sherman, Texas 76090
                                                          903-893-1616
                                                          903-813-3265 (fax)
                                                          ronhuff@gcecisp.com


                                                          /s/ Ronald R. Huff_________________
                                                          Ronald R. Huff (SBN 10185050)

                                                          ATTORNEY FOR PLAINTIFF




Plaintiff’s Response to Defendants’ Deposition Designations – Page 3
Federal\spindle\obj.depo.test\120319\jrh
                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 3, 2019, a true and correct copy of the
foregoing was forwarded electronically via the CM/ECF system in accordance with the FEDERAL
RULES OF CIVIL PROCEDURE to:

John L. Ross
Thompson, Coe, Cousins & Irons, LLP
700 North Pearl Street, Suite 2500
Dallas, Texas 75201
                                                          /s/ Ronald R. Huff_________
                                                          Ronald R. Huff




Plaintiff’s Response to Defendants’ Deposition Designations – Page 4
Federal\spindle\obj.depo.test\120319\jrh
